t c summary opinion united_states tax_court ronald stewart armstrong petitioner v commissioner of internal revenue respondent docket no 28922-07s filed date ronald stewart armstrong pro_se christina e ciu for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner may deduct dollar_figure in business_expenses reported on his schedule c profit or loss from business petitioner’s itemized_deduction for medical and dental expenses is limited to the amount in excess of percent of his adjusted_gross_income and petitioner is entitled to an ordinary deduction for worthless_stock under sec_1244 background i petitioner petitioner is a lifelong musician and an entrepreneur who has combined his passions for music and business in a variety of business ventures a consultant by trade petitioner filed his federal_income_tax return in date that return included a schedule c that listed petitioner’s business or profession as consultant and claimed the following expense deductions expenses multi-labs inc research international diverse investments inc peterson controls opsafe x-factor technologies wizard guitars bartolini inc total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number on date respondent issued a notice_of_deficiency notice disallowing petitioner’s deduction for schedule c expenses because the disallowance increased petitioner’s adjusted_gross_income respondent also disallowed petitioner’s deduction of dollar_figure in medical and dental expenses in excess of percent of his adjusted_gross_income petitioner requested redetermination of the deficiency by filing a petition with this court on date petitioner resided in california when the petition was filed ii bartolini a petitioner’s affiliation with bartolini petitioner was employed by bartolini inc bartolini a nevada corporation formed in date to manufacture and sell electronic musical pickups petitioner was also a shareholder of bartolini b formation of bartolini bartolini was formed to acquire bartolini guitars a sole_proprietorship owned by bill bartolini mr bartolini bartolini was formed under a resolution of its board_of directors that provided in relevant part the board_of directors of bartolini have determined that the corporation shall be organized and managed so that it is a small_business_corporation as defined in sec_1244 as amended and so that the shares issued by the corporation are sec_1244 stock as defined in sec_1244 as amended be it therefore resolved effective date the proper officers of the corporation are authorized to sell and issue common shares in an aggregate amount of money and other_property as contribution_to_capital and as paid in surplus which together with the aggregate amount of common shares outstanding at the time of issuance does not exceed dollar_figure that the sale and issuance of shares shall be conducted in compliance with sec_1244 so that the corporation and its shareholders may obtain the benefits of sec_1244 petitioner received shares of bartolini common_stock upon its formation in exchange for dollar_figure on date petitioner contributed another dollar_figure to bartolini in exchange for additional shares of bartolini common_stock c petitioner’s employment with bartolini during petitioner entered into an employment agreement with bartolini to serve as its president and chief_executive_officer ceo from date until in exchange for his services petitioner was to receive the following remuneration i a guaranteed annual salary of dollar_figure ii a guaranteed annual bonus of dollar_figure iii big_number shares of bartolini stock and iv warrants each year for big_number shares of stock petitioner worked as president and ceo of bartolini from date until date when bartolini was dissolved iii date trial a overview on date the court held a trial in san francisco california petitioner was the only witness called by either party the only evidence which petitioner presented to support his reported schedule c expenses was receipts related to bartolini the receipts ranged in date from to with the exception of one receipt that was undated the receipts consisted of i a dollar_figure invoice from the carson city treasurer for base license fee ii a dollar_figure consulting fee paid to mr bartolini and iii dollar_figure in receipts for laughlein expenses the undated receipt was from mcbee systems inc banking materials in the amount of dollar_figure the other receipts are not relevant to our decision and will not be discussed b amended_return petitioner also introduced into evidence an amended form_1040 amended_return which he intended to file with respondent the court admitted this return into evidence as an admission of petitioner’s intent relating to this case and not as a filed tax_return on schedule c of the amended_return petitioner claimed dollar_figure in expenses consisting of dollar_figure in expenses related to an unnamed business consulting service and dollar_figure in expenses related to building design services petitioner also attached to his amended_return a schedule_k-1 partner’s share of income deductions credits etc from wizard guitars the schedule_k-1 lists petitioner as a 33-percent general_partner of the entity the schedule_k-1 reports as to that petitioner’s beginning capital_account was dollar_figure and that his ending capital_account was dollar_figure on account of a dollar_figure ordinary business loss from that year discussion i deductibility of schedule c expenses a overview respondent disallowed petitioner’s schedule c expense deductions because petitioner failed to i substantiate that the expenses were paid_or_incurred during the taxable_year or ii demonstrate that the expenses were ordinary and necessary to petitioner’s consulting business petitioner argues generally that the expenses are valid sec_162 ordinary and necessary 2the record does not establish that the amended_return was filed by petitioner or accepted by respondent 3we are unaware of the origins of the purported business loss or whether wizard guitars filed a return of partnership income for business_expenses and does not address the substantiation issue for the reasons set forth below we hold for respondent an income_tax deduction is a matter of legislative grace and is not an unqualified right see 503_us_79 308_us_488 292_us_435 a taxpayer such as petitioner bears the burden of establishing his right to any amount claimed as a deduction rule a 305_us_281 290_us_111 62_tc_834 every taxpayer is also required to maintain supporting records or statements for amounts claimed as deductions see sec_6001 b deduction for ordinary and necessary business_expense sec_1 overview a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 an expense is ordinary if it bears a reasonably proximate relationship to the operation of the taxpayer’s business 276_us_145 an expense is necessary if it is appropriate and sec_7491 is inapplicable to this case because petitioner did not produce credible_evidence with respect to a factual issue relevant to determining his tax_liability helpful to the functioning of the taxpayer’s business welch v helvering supra pincite expenses related to bartolini a overview petitioner seeks to deduct dollar_figure in various expenses_incurred on behalf of his involvement with bartolini b base license fee petitioner presents a dollar_figure invoice from the carson city treasurer for licensing fees of bartolini incurred on date a corporation and its shareholders are separate taxable entities and therefore a shareholder may generally not deduct expenses that would be corporate expenses even if paid_by that shareholder see 319_us_436 d’angelo v commissioner tcmemo_2003_ petitioner may not deduct the licensing fees of bartolini because they are the expenses of the corporation--not of petitioner see 5_tc_1152 c additional expenses petitioner also presents a dollar_figure receipt for a laughlein certificate and dollar_figure in receipts for consulting fees to mr bartolini there is no indication in the record that these expenses are ordinary or necessary to petitioner’s consulting business we deny petitioner a deduction for these items d and undated expenses petitioner also presents receipts for expenses_incurred in and as well as an undated receipt again the record does not support that these expenses were ordinary or necessary to petitioner’s consulting business even if petitioner did demonstrate that these expenses satisfied the requirements of sec_162 they would still not be deductible petitioner may deduct expenses only for the year paid see eg 37_tc_424 stating that a cash_method taxpayer’s otherwise deductible expense is not deductible for any taxable_year other than the year in which it is paid e summary of expenses related to bartolini in summary the record contains no evidence that allows us to permit petitioner a deduction for expenses_incurred in connection with his involvement in bartolini accordingly we sustain respondent’s disallowance of the dollar_figure deduction expenses related to wizard guitars petitioner similarly provides no substantiation for expenses_incurred in connection with his affiliation with wizard guitars in lieu of receipts petitioner presents a schedule_k-1 from wizard guitars which reports that a dollar_figure ordinary business loss passed through to him in the limited record before us does not establish that petitioner is entitled to deduct any of this dollar_figure deductibility of remaining expenses we similarly find no evidence in the record that supports the dollar_figure deduction for the claimed expenses related to multi- labs inc research international diverse investments inc peterson controls opsafe or x-factor technologies we find it telling that petitioner’s amended_return does not seek a deduction for any of these claimed expenses we can only surmise that petitioner omitted these expenses from the amended_return because he has no means of substantiating them we deny the dollar_figure in claimed deductions ii impact on itemized_deductions respondent argues that the increase to petitioner’s adjusted_gross_income resulting from the disallowance of his schedule c deduction causes a computational disallowance of petitioner’s claimed deduction for medical and dental expenses we agree a taxpayer may deduct medical_expenses incurred during the taxable_year provided that the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 petitioner claims dollar_figure in medical and dental expenses for as reported on his return dollar_figure of that amount exceeded percent of his adjusted_gross_income the disallowance of petitioner’s dollar_figure business_expense deduction increases petitioner’s adjusted_gross_income by a like amount and thus the 5-percent floor imposed by sec_213 is increased by dollar_figure dollar_figure x dollar_figure petitioner therefore is not entitled to deduct any of the dollar_figure in claimed medical and dental expenses iii sec_1244 stock petitioner argues that sec_1244 permits him to recognize an ordinary_loss on the worthlessness of his bartolini stock we disagree sec_165 and a provides that a taxpayer realizes a capital_loss when stock that is a capital_asset becomes worthless a limited exception to this general_rule permits an individual to deduct as an ordinary_loss any loss on sec_1244 stock sec_1244 the term sec_1244 stock includes common_stock issued in exchange for cash when the issuer is a domestic small_business_corporation as defined in sec_1244 percent of whose income does not come from investment activity sec_1244 qualification for sec_1244 status requires strict compliance with the provisions of the statute and the regulations thereunder see 51_tc_937 affd 425_f2d_633 2d cir 46_tc_878 magee v commissioner tcmemo_1993_305 petitioner has failed to prove that he meets the requirements of sec_1244 in particular he has failed to show that bartolini meets the definition of a small_business_corporation or establish the nature of its receipts petitioner has also failed to demonstrate that his bartolini stock is worthless within the meaning of sec_165 see klepetko v commissioner tcmemo_1990_644 affd without published opinion 956_f2d_1159 2d cir petitioner is not permitted a deduction under sec_1244 because he failed to meet his burden_of_proof on these issues iv conclusion petitioner may not deduct the dollar_figure in expenses claimed on his schedule c petitioner may not deduct any of the claimed dollar_figure in medical and dental expenses petitioner may not deduct any of his basis in bartolini we have considered all arguments made by the parties and to the extent not discussed above conclude they are without merit to reflect the foregoing decision will be entered for respondent
